UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-1047



ROSARIO A. FIORANI, JR.,

                                              Plaintiff - Appellant,

          versus


ALBERT J. LOWRY, personally and as agent for;
IMPERIAL FINANCIAL SERVICES, INCORPORATED,
formerly known as ES, Limited Liability
Company; BRADLEY LOUIS BOOKE, Esquire; S.
DAVID B’SEDEK; SINA THOMPSON; SARA KLEINMAN;
GARRETT BALL; YAHOO! INCORPORATED, Legal
Department, Customer Service,

                                             Defendants - Appellees.


Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Gerald Bruce Lee, District
Judge. (1:06-cv-01271-GBL)


Submitted:   July 9, 2007                    Decided:   July 24, 2007


Before NIEMEYER, MOTZ, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Rosario A. Fiorani, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Rosario A. Fiorani, Jr., appeals the district court’s

order dismissing without prejudice his civil complaint.*               We have

reviewed the record and find no reversible error.               The district

court properly concluded that Fiorani failed to allege federal

question jurisdiction. See Linda R.S. v. Richard D., 410 U.S. 614,

619 (1973).   Even if the district court erred with respect to its

conclusion that it lacked diversity jurisdiction, dismissal was

appropriate given that venue in the Eastern District of Virginia

was   improper.      Accordingly,     we     affirm   the   district   court’s

dismissal of the complaint.         We grant Fiorani’s motion to proceed

on appeal in forma pauperis and dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before    the   court    and     argument   would   not    aid   the

decisional process.



                                                                       AFFIRMED




      *
      We have jurisdiction to consider this appeal because the
order of dismissal suggests that no amendment to the complaint
could cure the defects in Fiorani’s case.        See Domino Sugar
Corp. v. Sugar Workers Local Union 392, 10 F.3d 1064, 1066-67 (4th
Cir. 1993).

                                     - 2 -